                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR10-0122-JCC
10                               Plaintiff,                 ORDER
11           v.

12   AARON ROBERTS,

13                               Defendant.
14

15           This matter comes before the Court on the parties’ stipulated motion regarding
16   Defendant’s violations of supervised release (Dkt. No. 172). Having thoroughly considered the
17   motion and the relevant record, the Court hereby GRANTS the motion. The Court STRIKES the
18   disposition hearing currently scheduled for October 22, 2019. The terms of supervised release
19   will continue in full effect.
20           DATED this 16th day of October 2019.




                                                         A
21

22

23
                                                         John C. Coughenour
24                                                       UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR10-0122-JCC
     PAGE - 1
